DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II, claims 8-14 in the reply filed on December 3, 2020 is acknowledged.  The traversal is on the grounds that the restriction requirement is improper since there is no serious search and examination burden.  This is not found persuasive because as stated in the restriction requirement, the apparatus of claim 8 requires the processor to be configured to control all of the dispensing steps of the system, while claim 1 only requires identifying a carbonation level for a given flavoring material, with the setting, releasing and dispensing steps of the method of claim 1being performed without the benefit of a processor.  Applicant has failed to address these specific reasons set forth in the restriction requirement mailed on September 22, 2020, and instead has based the entire traversal on a baseless allegation of there being no serious burden on the Examiner to search and examine clearly distinct inventions.
The requirement is still deemed proper and is therefore made FINAL.
Claims 21-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 3, 2020.  Applicant should note that the invention of independent claim 21 is distinct from that of elected independent claim 8, since claim 21 does not .
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Specification
The disclosure is objected to because of the following informalities: In paragraph [0026] applicant should replace the cited U.S. application number with either the Pre-Grant Publication No., or the Patent No. associated therewith.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 10, line 9, “the additional liquid” lacks antecedent basis.
In claim 13, line 12, “remaining the carbon dioxide source” should be replaced by --remaining in the carbon dioxide source--.
Allowable Subject Matter
Claims 8-14 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The prior art of record fails to disclose or suggest a drink dispenser system including a controller including a processor that is configured to identify a first predetermined carbonation level associated with a first flavoring material, and setting a first target pressure of the sealed container for a predetermined amount of the liquid in the sealed container, the first target pressure of the sealed container being based on the first predetermined carbonation level and selected from a plurality of different target pressures.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S BUSHEY whose telephone number is (571)272-1153.  The examiner can normally be reached on M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.S.B/
5-22-21
							/CHARLES S BUSHEY/                                                                            Primary Examiner, Art Unit 1776